Name: Council Regulation (EC) No 1362/98 of 26 June 1998 fixing the amount of aid in respect of silkworms for the 1998/1999 rearing year
 Type: Regulation
 Subject Matter: economic policy;  agricultural structures and production;  agricultural activity
 Date Published: nan

 EN Official Journal of the European Communities30. 6. 98 L 185/5 COUNCIL REGULATION (EC) No 1362/98 of 26 June 1998 fixing the amount of aid in respect of silkworms for the 1998/1999 rearing year THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 845/72 of 24 April 1972 laying down special measures to encourage silkworm rearing (1), and in particular Article 2(3) thereof, Having regard to the proposal from the Commission (2), Having regard to the opinion of the European Parlia- ment (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas Article 2 of Regulation (EEC) No 845/72 provides that the amount of aid for silkworms reared within the Community must be fixed each year in such a way as to help ensure a fair income for silkworm rearers, taking into account the state of the market in cocoons and raw silk, of foreseeable trends on that market and of import policy; Whereas application of the abovementioned criteria entails fixing the amount of aid at the level mentioned below, HAS ADOPTED THIS REGULATION: Article 1 For the 1998/1999 rearing year, the amount of aid in respect of silkworms as referred to in Article 2 of Regula- tion (EEC) No 845/72 shall be fixed at ECU 133,26 per box of silkworm eggs used. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 April 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 26 June 1998. For the Council The President J. CUNNINGHAM (1) OJ L 100, 27. 4. 1972, p. 1. Regulation as last amended by Regulation (EEC) No 2059/92 (OJ L 215, 30. 7. 1992, p. 19). (2) OJ C 87, 23. 3. 1998, p. 11. (3) Opinion delivered on 16 June 1998 (not yet published in the Official Journal). (4) Opinion delivered on 29 April 1998 (not yet published in the Official Journal).